Citation Nr: 0509452	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  02-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of sight in 
the left eye as secondary to residuals of a left basilar 
skull fracture.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional loss of visual 
acuity in the left eye as a result of surgical treatment by 
the Department of Veterans Affairs in March 1999.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional disability of 
the left upper extremity, to include numbness and weakness, 
as a result of surgical treatment by the Department of 
Veterans Affairs in March 2000.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in June 2001 and April 2003 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On December 9, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

At the hearing in December 2004, the veteran's representative 
pointed out that the April 2003 rating decision contained a 
typographical error in stating that the veteran's basilar 
skull fracture in service occurred in 1969.  That matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Loss of sight in the left eye was not caused or 
aggravated by service-connected residuals of a left basilar 
skull fracture.

3.  The veteran did not suffer additional loss of visual 
acuity in the left eye as a result of VA left eye cataract 
surgery in March 1999 or as a result of an event that was not 
reasonably foreseeable.

4.  VA left eye cataract surgery in March 1999 did not 
involve carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part.

5.  The veteran suffered additional disability of the left 
upper extremity, to include numbness and weakness, as a 
result of a VA right carotid endarterectomy in March 2000. 

6.  The proximate cause of the veteran's additional 
disability of the left upper extremity as a result of a VA 
right carotid endarterectomy in March 2000 was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or an 
event that was not reasonably foreseeable.

7.  On VA audiological testing, auditory acuity in the 
veteran's right ear received a numeric designation of I and 
auditory acuity in his left ear received a numeric 
designation of V.  

CONCLUSIONS OF LAW

1.  Service connection for loss of sight in the left eye as 
secondary to residuals of a left  basilar skull fracture is 
not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002) for additional loss of visual acuity in the left 
eye as a result of VA surgical treatment March 1999 is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§ 3.361 (2004).
3.  Compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002) for additional disability of the left upper 
extremity, to include numbness and weakness, as a result of 
VA surgical treatment in March 2000 is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2004).

4.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b) and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore, in what can be considered a fourth 
element of the requisite notice, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim" under 38 C.F.R. 
§ 3.159(b).  In Pelegrini II, the Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Pelegrini II, 18 Vet. App. at 120.  

VCAA notice letters in March 2003, February 2004, and 
November 2004 notified the veteran of the evidence needed to 
substantiate his claims and informed him of the evidence that 
VA had obtained and of the evidence, which he should submit 
in support of his claims.  The RO's letter in February 2004 
advised the veteran that it was his responsibility to make 
sure that VA received all relevant non-VA records.  A 
statement of the case furnished in October 2002 by the RO to 
the veteran set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims.  

The RO's letters to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as discussed, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's pertinent medical treatment 
records.  In connection with the veteran's secondary service 
connection claim and with his claims under 38 U.S.C.A. 
§ 1151, VA arranged for review of the veteran's medical 
records and medical opinions by VA physicians.  In addition, 
in connection with his claim for a compensable evaluation for 
hearing loss, VA afforded the veteran an audiological 
examination.  The veteran and his representative have not 
identified any additional evidence as relevant to the claims 
on appeal.  In this regard, the veteran stated in November 
2003 that he had no additional information to submit.  The 
Board finds, therefore, that further assistance is not 
required and that the case is ready for appellate review.  

II. Legal Criteria

A. Secondary Service Connection 

Disability, which is proximately due to, or the result of 
a service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).  

B. Compensation Under 38 U.S.C.A. § 1151 

Title 38, United States Code § 1151, provides that where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event that 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event that was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 that were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). As the veteran 
filed his claims after October 1, 1997, the amendments to the 
law apply to his case.  

Also, 38 C.F.R. § 3.361, effective September 2, 2004, applies 
to claims under 38 U.S.C.A. § 1151 received by VA on or after 
October 1, 1997, see 69 Fed. Reg. 46,426 (August 3, 2004), 
and provides in pertinent part as follows:

Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  38 C.F.R. § (c)(1).

In establishing the proximate cause of additional disability 
or death, the proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

As to care, treatment, or examination, to establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and 

(i)	VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider; or
(ii)	VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's 
informed consent.  To determine whether there was 
informed consent, VA will consider whether the health 
care provider substantially complied with the 
requirements of § 17.32 of this chapter.  Minor 
deviations from the requirements of § 17.32 that are 
immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent must 
be express (i. e., given orally or in writing) or 
implied under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency 
situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).  

C. Evaluation of Hearing Loss 

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87 (2004).  In evaluating 
service-connected hearing impairment, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric tests are 
conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using controlled 
speech discrimination tests together with the results of pure 
tone audiometric testing.  The horizontal lines in Table VI 
of 38 C.F.R. § 4.85 represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric testing.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  The percentage 
evaluation is found from Table VII in 38 C.F.R. § 4.85 by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86(a).

III. Factual Background and Analysis

A. Left Eye 

In service in July 1960 the veteran sustained a simple 
fracture of the left basilar skull.  Service connection is in 
effect for residuals of a left basilar skull fracture.  In a 
statement received in January 2003, the veteran alleged that 
loss of sight in his left eye was secondary to service 
connected residuals of a left basilar skull fracture.  

The veteran's service medical records reveal that after the 
motor vehicle accident in service in July 1960, he underwent 
a physical examination at which the pupils of his eyes were 
round and equal and reacted to light, and extraocular 
movements were intact.  At an examination for separation in 
November 1960, the veteran's uncorrected distant vision was 
20/20, bilaterally.  Color vision, night vision, and 
intraocular tension were normal.  The veteran's eyes were 
evaluated as normal.

In March 1999 at a VA Medical Center the veteran underwent 
the surgical procedure of phacoemulsification with lens 
implant in the left eye.  The veteran contends that this VA 
left eye cataract surgery resulted in additional loss of 
visual acuity in the left eye.

In October 1999 at a VA eye clinic, visual acuity in the 
veteran's left eye was 20/40-.  In February 2000, visual 
acuity in the left eye was 20/40.

In a July 2000 statement, a physician said that the veteran's 
"present condition is as likely as not related to or caused 
by the surgery performed on his left eye".  The physician 
did not report findings as to the condition of the veteran's 
left eye in July 2000, and he did not state a rationale for 
his opinion.  The physician's statement was on the letterhead 
of a county veterans' service officer and did not show that 
the physician was an eye specialist.  A May 2000 statement by 
the veterans' service officer indicated that the physician in 
question was a physician at a VA clinic but did not state 
that he was an eye specialist .  

On a VA eye examination in January 2001, the veteran 
complained of a sudden loss of vision in the left eye 
sometime around cataract surgery in March 1999.  He stated 
that after the cataract surgery his vision never improved.  
It was noted, however, that in October 1999 the veteran had 
documented visual acuity in the left eye of 20/40.  On 
examination, visual acuity in the left eye without correction 
was 24/100.  Visual acuity in the left eye with correction 
was 21/100.  Near vision in the left eye without correction 
was Jaeger 14.  The left eye had a dense inferior field loss 
both nasal and temporal.  Pupils were equal, round, and 
reactive without an afferent papillary defect.  Intraocular 
pressure was normal.  Corneas were clear.  The posterior 
chamber of the intraocular lens of the left eye was not 
visible.  The pertinent assessment was loss of vision in the 
left eye probably secondary to an old branch retinal artery 
occlusion versus less likely an old ischemic optic 
neuropathy.  The examiner stated that in either case the 
veteran's loss of vision in the left eye would be unrelated 
to the cataract surgery.  He also commented that there was no 
possibility of improvement in the veteran's left eye vision.   

At a VA eye clinic in June 2002, visual acuity of the 
veteran's left eye with correction was 20/30.

In October 2002, the veteran's claims file was reviewed by a 
VA ophthalmologist, who noted the finding by the VA examiner 
in January 2001 that the veteran's loss of vision in the left 
eye was probably secondary to an old branch retinal vein 
occlusion or, less likely, to an old ischemic optic 
neuropathy.  The reviewing ophthalmologist reported that the 
veteran's documented hypertension, which put him at an 
increased risk for a branch retinal vein occlusion, was most 
likely the underlying etiology of the vein occlusion.  

In March 2003, the VA eye specialist who had performed the 
records review in October 2002 examined the veteran.  The 
veteran stated that he had never been able to see very well 
after he sustained a skull fracture in a motor vehicle 
accident in service in 1960, but he was unable to quantitate 
his vision for the examiner at the present time.  It was 
noted that after left eye cataract surgery in 1999 the 
veteran suffered what appeared to be either a branch retinal 
vein/artery occlusion or ischemic optic neuropathy, which was 
unrelated to the cataract surgery.  When the examiner saw the 
veteran in June 2002 for a regular VA eye examination, his 
left eye vision with correction was 20/30.  After a 
comprehensive eye examination, which revealed uncorrected 
near visual acuity in the left eye of Jaeger 14 and 
uncorrected far visual acuity in the left eye of count 
fingers, the assessment was probable old anterior ischemic 
optic neuropathy versus old branch retinal artery occlusion, 
left eye.  

The examiner commented that the veteran had a long history of 
being seen at the VA eye clinic and his current examination 
indicated markedly decreased vision in the left eye, which 
was not consistent with his prior examinations and might have 
a component of functional or hysterical etiology.  The 
examiner reported that the veteran's basilar skull fracture 
in service would not give a markedly decreased eye 
examination at this late date without the veteran having had 
prior symptoms.  In the examiner's opinion, the veteran's 
left eye condition was likely not due to any injury sustained 
during active military duty.  

At a hearing before the undersigned Veterans Law Judge in 
December 2004, the veteran testified that: after he was in a 
motor vehicle accident in service he had spots in his eyes, 
which never went away; after service, his vision was affected 
by bright sunlight.  He said the VA cataract surgery in 1999 
was supposed to fix his left eye blindness but did not do so.

With regard to the veteran's claim for service connection for 
loss of sight in the left eye as secondary to residuals of a 
left basilar skull fracture, the Board finds that the only 
competent evidence on the issue of whether left eye visual 
acuity was damaged by residuals of a skull fracture would be 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  
A VA eye specialist, who found that the veteran's visual 
acuity in his left eye was 20/30 in June 2002 and markedly 
decreased on examination in March 2003, opined that it was 
unlikely that the veteran's current loss of visual acuity in 
the left eye is related to residuals of the in-service skull 
fracture.  His opinion is uncontroverted by any other medical 
opinion.  

The veteran's stated belief that his left eye vision was 
diminished by residuals of his in-service skull fracture is 
lacking in probative value, because as a layman the veteran 
is not qualified to offer an opinion on a question of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for loss of sight in 
the left eye as secondary to residuals of a left basilar 
skull fracture, and entitlement to that benefit is not 
established.  See 38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).

With regard to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for additional loss of visual acuity in 
the left eye as a result of VA surgical treatment in March 
1999, there are conflicting medical opinions.  A VA eye 
specialist who has both treated and evaluated the veteran in 
recent years and who reviewed his pertinent medical records 
has found that the veteran's current loss of visual acuity in 
the left eye is most likely related to a branch retinal vein 
occlusion and that the veteran's non-service connected 
disability of hypertension is the likely etiology of such 
occlusion.  The VA eye specialist pointed out that in June 
2002, over three years after the left eye cataract surgery, 
the veteran's left eye visual acuity was 20/30 and that 
markedly diminished left eye visual acuity was not found 
until March 2003, when a component of functional or 
hysterical etiology could not be ruled out as a cause of such 
loss of visual acuity.  By way of contrast, the physician who 
stated in July 2000 that the veteran's "present condition is 
as likely as not related to or caused by the surgery 
performed on his left eye" did not indicate that he had 
reviewed the veteran's VA treatment records and provided no 
rationale for his opinion.  Significantly, the qualifications 
of this physician to render an opinion on an ophthalmological 
issue are not known, and so the Board must find that his 
stated opinion is of somewhat diminished probative value.  
The opinion of the VA ophthalmologist is clearly entitled to 
greater probative weight, based on his qualifications and his 
familiarity with the veteran's ocular history.  

The veteran's testimony at the hearing in December 2004 that 
the VA left eye cataract surgery failed to "fix" his left 
eye problem is lacking in probative value, as compared with 
trained medical examination and file review, because as a 
layman he is not qualified to offer a medical opinion.  
Espiritu, supra.  Therefore, the Board finds as a fact that 
the VA left eye cataract surgery in March 1999 was not the 
proximate of any additional left eye disability.  In any 
event, there is no competent medical evidence that the VA 
left eye cataract surgery in March 1999 in any way involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  For 
those reasons, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional loss of 
visual acuity in the left eye as a result of VA surgical 
treatment in March 1999 is not established.  See 38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2004).

B. Left Upper Extremity 

In March 2000 at a VA Medical Center, the veteran underwent 
an arteriogram after stenosis of both carotid arteries was 
noted on ultrasound.  The arteriogram showed 70 percent 
stenosis of the right internal carotid artery, 60 percent 
stenosis of the left internal carotid artery, and occlusion 
of the left external carotid artery.  The veteran underwent a 
right carotid endarterectomy with right external jugular vein 
patch angioplasty.  The hospital summary noted that, 
postoperatively, when the veteran was awake, he had some left 
hand weakness, which generally resolved by that evening.  On 
the second postoperative day, the veteran had some mild left 
upper extremity motor deficit at the biceps and shoulder.

At a VA peripheral nerves examination in January 2001, the 
assessment was left arm weakness and loss of sensation.  The 
examining physician commented that the veteran had a peculiar 
distribution of weakness and numbness in the left arm that 
did not follow one possible anatomical location.  He stated 
further that the veteran seemed to have a watershed infarct 
on the right side of the brain causing the proximal weakness 
pattern on the left side; some possible thalamic infarct on 
the right side would explain weakness and the loss of 
pinprick sensation of the left arm; and the other possibility 
was a C-5 radiculopathy which might produce similar left arm 
weakness and numbness.  The examiner ordered an MRI of the 
veteran's brain.  

A VA MRI of the veteran's brain in February 2001 showed 
numerous areas of old infarct, bilaterally, with no acute 
infarct identified.

The VA physician who conducted the VA peripheral nerves 
examination in January 2001 examined the veteran again in 
June 2001.  The assessment continued to be left arm weakness 
and loss of sensation.  The examiner commented that the 
February 2001 MRI explained the veteran's symptoms of left 
arm numbness and weakness.  He stated that the veteran was a 
diabetic and had small vessel disease; the numerous areas of 
infarct could be related to such small vessel disease.  

In a July 2001 addendum to his examination report, the VA 
physician who conducted the January 2001 and June 2001 
peripheral nerves examinations reported that the veteran's 
left arm weakness was related to the March 2000 right carotid 
endarterectomy.

In September 2002, the veteran's claims file was reviewed by 
a VA physician, who noted the VA examiner's June 2001 
findings that the veteran's left arm symptoms were the result 
of a cerebral infarction, which in turn was a sequela of the 
VA carotid endarterectomy.  The reviewing VA physician 
stated, "I would consider this to be a complication of the 
surgery but not due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault.  
I would consider it to be an infrequent but not unexpected 
complication of a carotid endarterectomy."

Upon consideration of the evidence, the Board finds, in 
accordance with the conclusion of the VA physicians who 
considered the matter, that the VA right carotid 
endarterectomy in March 2000 was the proximate cause of 
additional disability of the left upper extremity, to include 
numbness and weakness.  However, there is no competent 
medical evidence that the VA surgical treatment in March 2000 
in any way involved carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  The VA physician who reviewed the veteran's 
medical records in September 2002 found that there was no 
such fault on the part of the VA medical personnel who 
performed the procedure in March 2000.  There is no medical 
opinion of record to the contrary, and the veteran and his 
representative have not contended that any physician has 
reviewed the veteran's pertinent medical records and reached 
a conclusion contrary to that of the reviewing VA physician 
in September 2002.  

The finding by the reviewing VA physician that the additional 
disability of the left upper extremity sustained by the 
veteran as a result of the VA carotid endarterectomy in March 
2000 was an infrequent but not unexpected complication of the 
procedure supports a conclusion that the proximate cause of 
the veteran's additional disability of the left upper 
extremity was not an event that was not reasonably 
foreseeable.  The Board concludes on the basis of the 
evidence that the proximate cause of the veteran's additional 
disability of the left upper extremity as a result of a VA 
right carotid endarterectomy in March 2000 was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or an 
event that was not reasonably foreseeable.  Accordingly, 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity as a result of VA surgical treatment in March 
2000 is not established.  See 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2004).

C. Hearing Loss 

On VA audiological examination of the veteran in April 1998, 
the pure tone threshold averages were 36 decibels in the 
right ear and 56 decibels in the left ear.  Speech 
discrimination scores were 92 percent in the right ear and 72 
percent in the left ear.

At a VA audiological examination in March 2003, the pure tone 
threshold average in the right ear was 40 decibels.  The 
speech discrimination score in the right ear was 92 percent.  
The examining audiologist reported that the veteran's 
responses for the left ear were extremely inconsistent and 
were not considered to be true threshold responses.  
Therefore, the examining audiologist and the Chief of 
Audiology and Speech Pathology reported that the values from 
the April 1998 VA audiological examination were their best 
estimate of the veteran's true organic left-sided hearing 
loss.

Using the results of the VA audiological examination in April 
1998 for the left ear and the results of the VA audiological 
evaluation in March 2003 for the right ear, the numeric 
designation of the veteran's right ear hearing impairment is 
I and the numeric designation of his left ear hearing 
impairment is V, under 38 C.F.R. § 4.85, Table VI (2004).  A 
numeric designation of I in the better ear and V in the 
poorer ear equate to an evaluation of zero percent (non-
compensable).  See 38 C.F.R. § 4.85, Table VII (2004).  
Entitlement to a compensable evaluation for bilateral hearing 
loss is thus not established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic code 6100 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
veteran, of course, at any time may reopen his claim for a 
compensable rating for hearing loss with the RO.  

IV. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims with respect to all material issues, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002). 




ORDER

Service connection for loss of sight in the left eye as 
secondary to residuals of a left basilar skull fracture is 
denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for additional loss of visual acuity in the left eye as 
a result of VA surgical treatment March 1999 is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for additional disability of the left upper extremity, 
to include numbness and weakness, as a result of VA surgical 
treatment in March 2000 is denied.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


